On order of the Court, the motion for immediate consideration (entitled "emergency decision") is GRANTED. The application for leave to appeal the July 31, 2017 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions to give notice, to review the presentence report, and for immediate relief (entitled "motion for immediate consideration of my application and pending motions") are DENIED.
I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the foregoing is a true and complete copy of the order entered at the direction of the Court.